FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERSON NORBERTO ORDONEZ,                         No. 09-73991

               Petitioner,                       Agency No. A070-954-436

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Petitioner Gerson Norberto Ordonez, a native and citizen of Guatemala,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s decision denying application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal.1 Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Ordonez failed to establish that guerrillas threatened him on

account of a protected ground. See Elias-Zacarias, 502 U.S. 478, 482-83 (1992)

(holding that forced recruitment alone is not enough to show persecution on

account of political opinion).

      We decline to address Ordonez’s unexhausted contention that he is eligible

for a grant of humanitarian asylum. 8 U.S.C. § 1252(d); Ontiveros-Lopez v. INS,

213 F.3d 1121, 1124 (9th Cir. 2000) (declining to consider a claim that Board did

not have first opportunity to consider).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




      1
        Petitioner does not challenge the denial of his applications for protection
under the Convention Against Torture or cancellation of removal.

                                           2                                   09-73991